


ECHELON CORPORATION
1997 STOCK PLAN
(as amended and restated April 3, 2013)
1.Purposes of the Plan. The purposes of this 1997 Stock Plan are:
•
to attract and retain the best available personnel for positions of substantial
responsibility,

•
to provide additional incentive to Employees, Directors and Consultants, and

•
to promote the success of the Company’s business.

The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Restricted Stock, Restricted Stock Units, Stock Appreciation Rights,
Performance Units and Performance Shares.
2.    Definitions. As used herein, the following definitions shall apply:
(a) “Affiliated SAR” means an SAR that is granted in connection with a related
Option, and which automatically will be deemed to be exercised at the same time
that the related Option is exercised.
(b) “Applicable Laws” means the requirements relating to the administration of
equity-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.
(c) “Award” means, individually or collectively, a grant under the Plan of
Options, Restricted Stock, Restricted Stock Units, SARs, Performance Units or
Performance Shares.
(d) “Award Agreement” means the written or electronic agreement setting forth
the terms and provisions applicable to each Award granted under the Plan. The
Award Agreement is subject to the terms and conditions of the Plan.
(e) “Board” means the Board of Directors of the Company.
(f) “Code” means the Internal Revenue Code of 1986, as amended. Any reference to
a section of the Code herein will be a reference to any successor or amended
section of the Code.
(g) “Committee” means the Board or committee of Directors appointed by the Board
as shall be administering the Plan, in accordance with Section 4 of the Plan.
(h) “Common Stock” means the common stock of the Company.
(i) “Company” means Echelon Corporation, a Delaware corporation.
(j) “Consultant” means any person, including an advisor, engaged by the Company
or a Parent or Subsidiary to render services to such entity.
(k) “Determination Date” means the latest possible date that will not jeopardize
the qualification of an Award granted under the Plan as “performance-based
compensation” under Section 162(m) of the Code.
(l) “Director” means a member of the Board.
(m) “Dividend Equivalent” means a credit, made at the discretion of the
Committee or as otherwise provided by the Plan, to the account of a Participant
in an amount equal to the cash dividends paid on one Share for each Share
represented by an Award held by such Participant.

6212638.6

--------------------------------------------------------------------------------




(n) “Disability” means total and permanent disability as defined in
Section 22(e)(3) of the Code.
(o) “Employee” means any person, including Officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. A Service Provider shall
not cease to be an Employee in the case of (i) any leave of absence approved by
the Company or (ii) transfers between locations of the Company or between the
Company, its Parent, any Subsidiary, or any successor. For purposes of Incentive
Stock Options, no such leave may exceed ninety days, unless reemployment upon
expiration of such leave is guaranteed by statute or contract. If reemployment
upon expiration of a leave of absence approved by the Company is not so
guaranteed, on the 181st day of such leave any Incentive Stock Option held by
the Participant shall cease to be treated as an Incentive Stock Option and shall
be treated for tax purposes as a Nonstatutory Stock Option. Neither service as a
Director nor payment of a director’s fee by the Company shall be sufficient to
constitute “employment” by the Company.
(p) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(q) “Exchange Program” means a program whereby (i) outstanding Awards are
surrendered in exchange for Awards of the same type (which may have lower
exercise prices and different terms), Awards of a different type and/or cash, or
(ii) the exercise price of an outstanding Award is reduced. The Committee will
determine the terms and conditions of any Exchange Program in its discretion;
provided, however, that the Committee may not institute an Exchange Program
without the approval of the Company’s stockholders.
(r) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:
(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the NASDAQ Global Select
Market, the NASDAQ Global Market or the NASDAQ Capital Market of The NASDAQ
Stock Market, its Fair Market Value shall be the closing sales price for such
stock (or the closing bid, if no sales were reported) as quoted on such exchange
or system on the day of determination, as reported in The Wall Street Journal or
such other source as the Committee deems reliable;
(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share of Common
Stock shall be the mean between the high bid and low asked prices for the Common
Stock on the day of determination, as reported in The Wall Street Journal or
such other source as the Committee deems reliable; or
(iii) In the absence of an established market for the Common Stock, the Fair
Market Value shall be determined in good faith by the Committee.
(s) “Fiscal Year” means the fiscal year of the Company.
(t) “Freestanding SAR” means a SAR that is granted independently of any Option.
(u) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.
(v) “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.
(w) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.
(x) “Option” means a stock option granted pursuant to the Plan.
(y) “Optionee” means the holder of an outstanding Option granted under the Plan.
(z) “Optioned Stock” means the Common Stock subject to an Award.
(aa) “Outside Director” means a Director who is not an Employee.

-2-
6212638.6



--------------------------------------------------------------------------------




(bb) “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.
(cc) “Participant” means the holder of an outstanding Award, including any
Optionee.
(dd) “Performance Goals” means the goal(s) (or combined goal(s)) determined by
the Committee (in its discretion) to be applicable to a Participant with respect
to an Award granted under the Plan. As determined by the Committee, the
Performance Goals applicable to an Award may provide for a targeted level or
levels of achievement using one or more of the following measures: (i) revenue,
(ii) gross margin, (iii) operating margin, (iv) operating income, (v) pre-tax
profit, (vi) earnings before interest, taxes and depreciation, (vii) net income,
(viii) operating cash flow, (ix) cash position, (x) expenses, (xi) the market
price of a Common Stock, (xii) earnings per share, (xiii) return on stockholder
equity, (xiv) return on capital, (xv) total shareholder return, (xvi) economic
value added, (xvii) number of customers, (xviii) market share, (xix) return on
investments, (xx) profit after taxes, (xxi) objective customer indicators,
(xxii) productivity improvements, (xxiii) supplier awards from significant
customers, (xxiv) new product development, (xxv) working capital, (xxvi)
objectively determinable individual objectives, (xxvii) return on equity,
(xxviii) return on assets, (xxix) return on sales, and (xxx) sales. The
Performance Goals may differ from Participant to Participant and from Award to
Award. Any criteria used may be measured, as applicable, (A) in absolute terms,
(B) in combination with another Performance Goal or Goals (for example, but not
by way of limitation, as a ratio or matrix), (C) in relative terms (including,
but not limited to, results for other periods, passage of time and/or against
another company or companies or an index or indices), (D) on a per-share or
per-capita basis, (E) against the performance of the Company as a whole or a
segment of the Company and/or (F) on a pre-tax or after-tax basis. Prior to the
Determination Date, the Committee shall determine whether any significant
element(s) or item(s) shall be included in or excluded from the calculation of
any Performance Goal with respect to any Participants. As determined in the
discretion of the Committee prior to the Determination Date, achievement of
Performance Goals for a particular Award may be calculated in accordance with
the Company’s financial statements, prepared in accordance with generally
accepted accounting principles (“GAAP”), or on a basis other than GAAP,
including as adjusted for certain costs, expenses, gains and losses to provide
non-GAAP measures of operating results.
(ee) “Performance Period” means any Fiscal Year of the Company or such other
period as determined by the Committee in its sole discretion.
(ff) “Performance Share” means the right to receive Shares or cash pursuant to
Section 9.
(gg) “Performance Unit” means the right to receive Shares or cash pursuant to
Section 9.
(hh) “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions and therefore, the Shares
are subject to a substantial risk of forfeiture. Such restrictions may be based
on the passage of time, the achievement of Performance Goals, or the occurrence
of other events as determined by the Committee.
(ii) “Plan” means this 1997 Stock Plan, as amended and restated.
(jj) “Restricted Stock” means shares of Common Stock issued pursuant to a
Restricted Stock award under Section 7 of the Plan, or issued pursuant to the
early exercise of an Option.
(kk) “Restricted Stock Unit” means a bookkeeping entry representing an amount
equal to the Fair Market Value of one Share, granted pursuant to Section 7. Each
Restricted Stock Unit represents an unfunded and unsecured obligation of the
Company.
(ll) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to
Rule 16b-3, as in effect when discretion is being exercised with respect to the
Plan.
(mm) “Section 16(b)” means Section 16(b) of the Exchange Act.
(nn) “Service Provider” means an Employee, Director or Consultant.
(oo) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 12 of the Plan.

-3-
6212638.6



--------------------------------------------------------------------------------




(pp) “Stock Appreciation Right” or “SAR” means an Award, granted alone or in
connection with an Option, that pursuant to Section 8 is designated as a SAR.
(qq) “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.
(rr) “Tandem SAR” means a SAR that is granted in connection with a related
Option, the exercise of which will require forfeiture of the right to purchase
an equal number of Shares under the related Option (and when a Share is
purchased under the Option, the SAR will be canceled to the same extent).
(ss) “U.S. GAAP” means generally accepted accounting principles in the United
States.
3. Stock Subject to the Plan.
(a) Stock Subject to the Plan. Subject to the provisions of Section 12 of the
Plan, the maximum aggregate number of Shares which may be optioned and sold
under the Plan is 10,905,404 Shares. Awards shall be counted against the
numerical limits of this Section 3 as one (1) Share for every one (1) Share
subject thereto, except that Shares subject to Awards granted under the Plan
after May 21, 2013, other than Options or SARs, shall be counted against the
numerical limits of this Section 3 as one and seven-tenths (1.7) Shares for
every one (1) Share subject thereto and shall be counted as one and seven-tenths
(1.7) Shares for every one (1) Share returned to or deemed not issued from the
Plan pursuant to this Section 3. The Shares may be authorized, but unissued, or
reacquired Common Stock. Shares will not be deemed to have been issued pursuant
to the Plan with respect to any portion of an Award that is settled in cash.
Upon exercise of an SAR settled in Shares, the gross number of Shares covered by
the portion of the Award so exercised will cease to be available for issuance
under the Plan. If the exercise price of an Option is paid by tender to the
Company, or attestation to the ownership, of Shares owned by the Participant,
the number of Shares available for issuance under the Plan will be reduced by
the gross number of Shares for which the Option is exercised.
(b) Lapsed Awards. If an Award expires or becomes unexercisable without having
been exercised in full, or is surrendered pursuant to an Exchange Program, the
unpurchased Shares which were subject thereto shall become available for future
grant or sale under the Plan (unless the Plan has terminated); provided,
however, that Shares that have actually been issued under the Plan shall not be
returned to the Plan and shall not become available for future distribution
under the Plan, except that if unvested Shares of Restricted Stock, Restricted
Stock Units, Performance Shares or Performance Units are forfeited or
repurchased by the Company, such Shares shall become available for future grant
under the Plan. Notwithstanding the foregoing, Shares used to pay the exercise
or purchase price of Awards other than an Options or SARs or to satisfy the tax
withholding obligations related to Awards other than an Options or SARs will
become available for future grant or sale under the Plan; Shares used to pay the
exercise or purchase price of an Option or an SAR or to satisfy the tax
withholding obligations related to an Option or SAR shall not become available
for future grant or sale under the Plan. Notwithstanding the foregoing, subject
to adjustment as provided in Section 12, the maximum number of Shares that may
be issued upon the exercise of Incentive Stock Options will equal the aggregate
Share number stated in Section 3(a), plus, to the extent allowable under Section
422 of the Code and the Treasury Regulations promulgated thereunder, any Shares
that become available for issuance under the Plan under this Section 3(b).
4. Administration of the Plan.
(a) Procedure.
(i) Multiple Administrative Bodies. The Plan may be administered by different
Committees with respect to different groups of Service Providers.
(ii) Section 162(m). To the extent that the Committee determines it to be
desirable to qualify Options granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan shall
be administered by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code.
(iii) Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder shall be
structured to satisfy the requirements for exemption under Rule 16b-3.

-4-
6212638.6



--------------------------------------------------------------------------------




(iv) Other Administration. Other than as provided above, the Plan shall be
administered by (A) the Board or (B) a committee of the Board, which committee
shall be constituted to satisfy Applicable Laws.
(b) Powers of the Committee. Subject to the provisions of the Plan, and in the
case of a committee of the Board, the specific duties delegated by the Board to
such committee, the Committee shall have the authority, in its discretion:
(i) to determine the Fair Market Value;
(ii) to select the Service Providers to whom Awards may be granted hereunder;
(iii) to determine the number of Shares to be covered by each Award granted
hereunder;
(iv) to approve forms of agreement for use under the Plan;
(v) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder. Such terms and conditions include, but
are not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture restrictions, and any restriction or limitation
regarding any Award or the shares of Common Stock relating thereto, based in
each case on such factors as the Committee, in its sole discretion, shall
determine;
(vi) to institute an Exchange Program, provided, however, that no Exchange
Program may be implemented without prior approval of the Company’s stockholders;
(vii) to construe and interpret the terms of the Plan and awards granted
pursuant to the Plan;
(viii) to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws;
(ix) to modify or amend each Award (subject to Section 18(c) of the Plan),
including the discretionary authority to extend the post-termination
exercisability period of Awards longer than is otherwise provided for in the
Plan; provided, however, that in no event may the term of an Option or SAR be
extended such that the maximum term exceeds ten (10) years from grant date.
Notwithstanding the foregoing, the Committee may not modify or amend an Option
or SAR to reduce the exercise price of such Option or SAR after it has been
granted (except for adjustments made pursuant to Section 12), unless approved by
the Company’s stockholders;
(x) to allow Participants to satisfy withholding tax obligations in such manner
as prescribed in Section 14;
(xi) to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the Committee;
(xii) to allow a Participant, in compliance with all Applicable Laws, including
specifically Section 409A of the Code, to defer the receipt of the payment of
cash or the delivery of Shares that would otherwise be due to such Participant
under an Award;
(xiii) to determine whether Awards will be adjusted for Dividend Equivalents;
provided, however, that in no event will a Dividend Equivalent be attached to an
Option, SAR or full-value Award, in each case, with performance-based vesting
conditions granted hereunder;
(xiv) to require that the Participant's rights, payments and benefits with
respect to an Award (including amounts received upon the settlement or exercise
of an Award) shall be subject to reduction, cancellation, forfeiture or
recoupment upon the occurrence of certain specified events, in addition to any
otherwise applicable vesting or performance conditions of an Award, as may be
specified in an Award Agreement at the time of the Award, or later if (A)
Applicable Laws require the Company to adopt a policy

-5-
6212638.6



--------------------------------------------------------------------------------




requiring such reduction, cancellation, forfeiture or recoupment, or (B)
pursuant to an amendment of an outstanding Award; and
(xv) to make all other determinations deemed necessary or advisable for
administering the Plan.
(c) Effect of Committee’s Decision. The Committee’s decisions, determinations
and interpretations shall be final and binding on all Participants and any other
holders of Awards.
5. Eligibility. Nonstatutory Stock Options, Restricted Stock, Restricted Stock
Units, Stock Appreciation Rights, Performance Units and Performance Shares may
be granted to Service Providers. Incentive Stock Options may be granted only to
Employees.
6. Stock Options.
(a) Limitations.
(i) Each Option shall be designated in the Award Agreement as either an
Incentive Stock Option or a Nonstatutory Stock Option. However, notwithstanding
such designation, to the extent that the aggregate Fair Market Value of the
Shares with respect to which Incentive Stock Options are exercisable for the
first time by the Participant during any calendar year (under all plans of the
Company and any Parent or Subsidiary) exceeds $100,000, such Options shall be
treated as Nonstatutory Stock Options. For purposes of this Section 6(a),
Incentive Stock Options shall be taken into account in the order in which they
were granted. The Fair Market Value of the Shares shall be determined as of the
time the Option with respect to such Shares is granted.
(ii) The following limitations shall apply to grants of Options:
(1) No Service Provider shall be granted, in any Fiscal Year, Options to
purchase more than 1,000,000 Shares.
(2) In connection with his or her initial service, a Service Provider may be
granted Options to purchase up to an additional 1,000,000 Shares which shall not
count against the limit set forth in subsection (1) above.
(3) The foregoing limitations shall be adjusted proportionately in connection
with any change in the Company’s capitalization as described in Section 12.
(4) If an Option is cancelled in the same Fiscal Year in which it was granted
(other than in connection with a transaction described in Section 12), the
cancelled Option will be counted against the limits set forth in subsections
(1) and (2) above. For this purpose, if the exercise price of an Option is
reduced, the transaction will be treated as a cancellation of the Option and the
grant of a new Option.
(b) Term of Option. The term of each Option shall be stated in the Award
Agreement. The term of each Option shall be ten (10) years from the date of
grant or such shorter term as may be provided in the Award Agreement. Moreover,
in the case of an Incentive Stock Option granted to a Participant who, at the
time the Incentive Stock Option is granted, owns stock representing more than
ten percent (10%) of the total combined voting power of all classes of stock of
the Company or any Parent or Subsidiary, the term of the Incentive Stock Option
shall be five (5) years from the date of grant or such shorter term as may be
provided in the Award Agreement.
(c) Option Exercise Price and Consideration.
(i) Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option shall be determined by the Committee, subject
to the following:
(1) In the case of an Incentive Stock Option

-6-
6212638.6



--------------------------------------------------------------------------------




a) granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price shall be no less than 110% of the Fair Market Value per
Share on the date of grant.
b) granted to any Employee other than an Employee described in paragraph
(A) immediately above, the per Share exercise price shall be no less than 100%
of the Fair Market Value per Share on the date of grant.
(2) In the case of a Nonstatutory Stock Option, the per Share exercise price
shall be determined by the Committee, but shall be no less than 100% of the Fair
Market Value per Share on the date of grant.
(3) Notwithstanding the foregoing, Options may be granted with a per Share
exercise price of less than 100% of the Fair Market Value per Share on the date
of grant pursuant to a merger or other corporate transaction.
(ii) Waiting Period and Exercise Dates. At the time an Option is granted, the
Committee shall fix the period within which the Option may be exercised and
shall determine any conditions which must be satisfied before the Option may be
exercised.
(iii) Form of Consideration. The Committee shall determine the acceptable form
of consideration for exercising an Option, including the method of payment. In
the case of an Incentive Stock Option, the Committee shall determine the
acceptable form of consideration at the time of grant. Such consideration may
consist entirely of:
(1) cash;
(2) check;
(3) promissory note (provided that a promissory note will not be acceptable
consideration to the extent the issuance of a promissory note would not be
permitted by Applicable Laws);
(4) other Shares, provided that such Shares have a Fair Market Value on the date
of surrender equal to the aggregate exercise price of the Shares as to which
such Option will be exercised and provided that accepting such Shares will not
result in any adverse accounting consequences to the Company, as determined by
the Committee in its sole discretion;
(5) consideration received by the Company under a cashless exercise program
(whether through a broker, net exercise program or otherwise) implemented by the
Company in connection with the Plan;
(6) a reduction in the amount of any Company liability to the Participant,
including any liability attributable to the Participant’s participation in any
Company-sponsored deferred compensation program or arrangement;
(7) such other consideration and method of payment for the issuance of Shares to
the extent permitted by Applicable Laws; or
(8) any combination of the foregoing methods of payment.
(d) Exercise of Option.
(i) Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder shall be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Committee and set forth in
the Award Agreement. Unless the Committee provides

-7-
6212638.6



--------------------------------------------------------------------------------




otherwise, vesting of Options granted hereunder shall be tolled during any
unpaid leave of absence. An Option may not be exercised for a fraction of a
Share.
An Option shall be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in such form as the Committee specify from time
to time) from the person entitled to exercise the Option, and (ii) full payment
for the Shares with respect to which the Option is exercised (together with any
applicable withholding taxes). Full payment may consist of any consideration and
method of payment authorized by the Committee and permitted by the Award
Agreement and the Plan. Shares issued upon exercise of an Option shall be issued
in the name of the Participant or, if requested by the Participant, in the name
of the Participant and his or her spouse. Until the Shares are issued (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a shareholder shall exist with respect to the Optioned
Stock, notwithstanding the exercise of the Option. The Company shall issue (or
cause to be issued) such Shares promptly after the Option is exercised. No
adjustment will be made for a dividend or other right for which the record date
is prior to the date the Shares are issued, except as provided in Section 12 of
the Plan.
Exercising an Option in any manner shall decrease the number of Shares
thereafter available, both for purposes of the Plan and for sale under the
Option, by the number of Shares as to which the Option is exercised.
(ii) Termination of Relationship as a Service Provider. If a Participant ceases
to be a Service Provider, other than upon the Participant’s death or Disability,
the Participant may exercise his or her Option within such period of time as is
specified in the Award Agreement to the extent that the Option is vested on the
date of termination (but in no event later than the expiration of the term of
such Option as set forth in the Award Agreement). In the absence of a specified
time in the Award Agreement, the Option shall remain exercisable for three (3)
months following the Participant’s termination. If, on the date of termination,
the Participant is not vested as to his or her entire Option, the Shares covered
by the unvested portion of the Option shall revert to the Plan. If, after
termination, the Participant does not exercise his or her Option within the time
specified by the Committee, the Option shall terminate, and the Shares covered
by such Option shall revert to the Plan.
(iii) Disability of Participant. If a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Option shall remain exercisable for twelve (12) months following
the Participant’s termination. If, on the date of termination, the Participant
is not vested as to his or her entire Option, the Shares covered by the unvested
portion of the Option shall revert to the Plan. If, after termination, the
Participant does not exercise his or her Option within the time specified
herein, the Option shall terminate, and the Shares covered by such Option shall
revert to the Plan.
(iv) Death of Participant. If a Participant dies while a Service Provider, the
Option may be exercised within such period of time as is specified in the Award
Agreement (but in no event later than the expiration of the term of such Option
as set forth in the Notice of Grant), by the Participant’s estate or by a person
who acquires the right to exercise the Option by bequest or inheritance, but
only to the extent that the Option is vested on the date of death. In the
absence of a specified time in the Award Agreement, the Option shall remain
exercisable for twelve (12) months following the Participant’s termination. If,
at the time of death, the Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option shall
immediately revert to the Plan. The Option may be exercised by the executor or
Committee of the Participant’s estate or, if none, by the person(s) entitled to
exercise the Option under the Participant’s will or the laws of descent or
distribution. If the Option is not so exercised within the time specified
herein, the Option shall terminate, and the Shares covered by such Option shall
revert to the Plan.
7. Restricted Stock and Restricted Stock Units.
(a) Restricted Stock.

-8-
6212638.6



--------------------------------------------------------------------------------




(i) Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
the Committee, at any time and from time to time, may grant Shares of Restricted
Stock to Service Providers in such amounts as the Committee, in its sole
discretion, will determine, provided that during any Fiscal Year no Participant
will receive more than an aggregate of 500,000 Shares of Restricted Stock.
Notwithstanding the foregoing limitation, in connection with a Participant’s
initial service as an Employee, an Employee may be granted an aggregate of up to
an additional 1,000,000 Shares of Restricted Stock.
(ii) Restricted Stock Agreement. Each Award of Restricted Stock will be
evidenced by an Award Agreement that will specify the Period of Restriction, the
number of Shares granted, and such other terms and conditions as the Committee,
in its sole discretion, will determine. Unless the Committee determines
otherwise, Shares of Restricted Stock will be held by the Company as escrow
agent until the restrictions on such Shares have lapsed.
(iii) Transferability. Except as provided in this Section 7 or Section 11,
Shares of Restricted Stock may not be sold, transferred, pledged, assigned, or
otherwise alienated or hypothecated until the end of the applicable Period of
Restriction.
(iv) Other Provisions. The Award Agreement shall contain such other terms,
provisions and conditions not inconsistent with the Plan as may be determined by
the Committee in its sole discretion.
(1) General Restrictions. The Committee may set restrictions based upon
continued employment or service, the achievement of specific performance
objectives (Company-wide, departmental, divisional, business unit or
individual), applicable federal or state securities laws, or any other basis
determined by the Committee in its discretion.
(2) Section 162(m) Performance Restrictions. For purposes of qualifying grants
of Restricted Stock as “performance-based compensation” under Section 162(m) of
the Code, the Committee, in its discretion, may set restrictions based upon the
achievement of Performance Goals, which shall be set by the Committee on or
before the Determination Date. In this connection, the Committee shall follow
any procedures determined by it from time to time to be necessary or appropriate
to ensure qualification of the Restricted Stock grant under Section 162(m) of
the Code (e.g., in determining the Performance Goals).
(v) Removal of Restrictions. Except as otherwise provided in this Section 7,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan will be released from escrow as soon as practicable after the last day of
the Period of Restriction. The Committee, in its discretion, may accelerate the
time at which any restrictions will lapse or be removed.
(vi) Voting Rights. During the Period of Restriction, Service Providers holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares, unless the Committee determines otherwise.
(vii) Dividends and Other Distributions. During the Period of Restriction,
Service Providers holding Shares of Restricted Stock will be entitled to receive
all dividends and other distributions paid with respect to such Shares unless
otherwise provided in the Award Agreement. If any such dividends or
distributions are paid in Shares, the Shares will be subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which they were paid.
(viii) Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
revert to the Company and again will become available for grant under the Plan.
(b) Restricted Stock Units.
(iv) Grant of Restricted Stock Units. Subject to the terms and provisions of the
Plan, the Committee, at any time and from time to time, may grant Restricted
Stock Units in such amounts as the Committee, in its sole discretion, will
determine, provided that during any Fiscal Year no Participant will receive
Restricted Stock Units covering more than 500,000 Shares. Notwithstanding the
foregoing limitation, in connection with a Participant’s initial service as an
Employee, an Employee may be granted

-9-
6212638.6



--------------------------------------------------------------------------------




Restricted Stock Units covering up to an additional 1,000,000 Shares. After the
Committee determines that it will grant Restricted Stock Units under the Plan,
it will advise the Participant in an Award Agreement of the terms, conditions,
and restrictions related to the grant, including the number of Restricted Stock
Units.
(v) Vesting Criteria and Other Terms. The Committee will set vesting criteria in
its discretion, which, depending on the extent to which the criteria are met,
will determine the number of Restricted Stock Units that will be paid out to the
Participant.
(1) General Restrictions. The Committee may set vesting criteria based upon
continued employment or service, the achievement of specific performance
objectives (Company-wide, departmental, divisional, business unit or
individual), applicable federal or state securities laws, or any other basis
determined by the Committee in its discretion.
(2) Section 162(m) Performance Restrictions. For purposes of qualifying grants
of Restricted Stock Units as “performance-based compensation” under
Section 162(m) of the Code, the Committee, in its discretion, may set
restrictions based upon the achievement of Performance Goals, which shall be set
by the Committee on or before the Determination Date. In this connection, the
Committee shall follow any procedures determined by it from time to time to be
necessary or appropriate to ensure qualification of the Restricted Stock Unit
grant under Section 162(m) of the Code (e.g., in determining the Performance
Goals).
(vi) Earning Restricted Stock Units. Upon meeting the applicable vesting
criteria, the Participant will be entitled to receive a payout as determined by
the Committee. Notwithstanding the foregoing, at any time after the grant of
Restricted Stock Units, the Committee, in its sole discretion, may reduce or
waive any vesting criteria that must be met to receive a payout.
(vii) Form and Timing of Payment. Payment of earned Restricted Stock Units will
be made as soon as practicable after the date(s) determined by the Committee and
set forth in the Award Agreement. The Committee, in its sole discretion, may
settle earned Restricted Stock Units only in cash, Shares, or a combination of
both.
(viii) Cancellation. On the date set forth in the Award Agreement, all unearned
Restricted Stock Units will be forfeited to the Company.
8. Stock Appreciation Rights.
(a) Grant of SARs. Subject to the terms and conditions of the Plan, a SAR may be
granted to Service Providers at any time and from time to time as will be
determined by the Committee, in its sole discretion. The Committee may grant
Affiliated SARs, Freestanding SARs, Tandem SARs, or any combination thereof.
(b) Number of Shares. The Committee will have complete discretion to determine
the number of SARs granted to any Participant, provided that during any Fiscal
Year, no Participant will be granted SARs covering more than 1,000,000 Shares.
Notwithstanding the foregoing limitation, in connection with a Participant’s
initial service as an Employee, an Employee may be granted SARs covering up to
an additional 1,000,000 Shares.
(c) Exercise Price and Other Terms. The Committee, subject to the provisions of
the Plan, will have complete discretion to determine the terms and conditions of
SARs granted under the Plan. In the case of a Freestanding SAR, the exercise
price will be not less than one hundred percent (100%) of the Fair Market Value
of a Share on the date of grant. The exercise price of Tandem or Affiliated SARs
will equal the exercise price of the related Option (but will not be less than
one hundred percent (100%) of the Fair Market Value of a Share on the date of
grant of such SAR).
(d) Exercise of Tandem SARs. Tandem SARs may be exercised for all or part of the
Shares subject to the related Option upon the surrender of the right to exercise
the equivalent portion of the related Option. A Tandem SAR may be exercised only
with respect to the Shares for which its related Option is then exercisable.
With respect to a Tandem SAR granted in connection with an Incentive Stock
Option: (a) the Tandem SAR will expire no later than the expiration of the
underlying Incentive Stock Option; (b) the value of the payout with respect to
the Tandem SAR will be for no more than one hundred percent (100%) of the
difference between the

-10-
6212638.6



--------------------------------------------------------------------------------




exercise price of the underlying Incentive Stock Option and the Fair Market
Value of the Shares subject to the underlying Incentive Stock Option at the time
the Tandem SAR is exercised; and (c) the Tandem SAR will be exercisable only
when the Fair Market Value of the Shares subject to the Incentive Stock Option
exceeds the Exercise Price of the Incentive Stock Option.
(e) Exercise of Affiliated SARs. An Affiliated SAR will be deemed to be
exercised upon the exercise of the related Option. The deemed exercise of an
Affiliated SAR will not necessitate a reduction in the number of Shares subject
to the related Option.
(f) Exercise of Freestanding SARs. Freestanding SARs will be exercisable on such
terms and conditions as the Committee, in its sole discretion, will determine.
(g) SAR Agreement. Each SAR grant will be evidenced by an Award Agreement that
will specify the exercise price, the term of the SAR, the conditions of
exercise, and such other terms and conditions as the Committee, in its sole
discretion, will determine.
(h) Expiration of SARs. An SAR granted under the Plan will expire upon the date
determined by the Committee, in its sole discretion, and set forth in the Award
Agreement. Notwithstanding the foregoing, the rules of Section 6(d) also will
apply to SARs. The term of a SAR shall be ten (10) years from the date of grant
or such shorter term as may be provided in the Award Agreement.
(i) Payment of SAR Amount. Upon exercise of an SAR, a Participant will be
entitled to receive payment from the Company, less any applicable withholding
taxes, in an amount determined by multiplying:
(i) The difference between the Fair Market Value of a Share on the date of
exercise and the exercise price; times
(ii) The number of Shares with respect to which the SAR is exercised.
At the discretion of the Committee, the payment upon SAR exercise may be in
cash, in Shares of equivalent value, or in some combination thereof.
9. Performance Units and Performance Shares.
(a) Grant of Performance Units/Shares. Performance Units and Performance Shares
may be granted to Service Providers at any time and from time to time, as will
be determined by the Committee, in its sole discretion. The Committee will have
complete discretion in determining the number of Performance Units and
Performance Shares granted to each Participant provided that during any Fiscal
Year, (i) no Participant will receive Performance Units having an initial value
greater than $1,000,000, and (ii) no Participant will receive more than
1,000,000 Performance Shares. Notwithstanding the foregoing limitation, in
connection with a Participant’s initial service as an Employee, an Employee may
be granted up to an additional 1,000,000 Performance Shares.
(b) Value of Performance Units/Shares. Each Performance Unit will have an
initial value that is established by the Committee on or before the date of
grant. Each Performance Share will have an initial value equal to the Fair
Market Value of a Share on the date of grant.
(c) Performance Objectives and Other Terms. The Committee will set performance
objectives or other vesting provisions (including, without limitation, continued
status as a Service Provider) in its discretion which, depending on the extent
to which they are met, will determine the number or value of Performance
Units/Shares that will be paid out to the Service Provider. Each Award of
Performance Units/Shares will be evidenced by an Award Agreement that will
specify the Performance Period, and such other terms and conditions as the
Committee, in its sole discretion, will determine.
(i) General Performance Objectives. The Committee may set performance objectives
based upon the achievement of Company-wide, divisional, or individual goals, or
any other basis determined by the Committee in its discretion.

-11-
6212638.6



--------------------------------------------------------------------------------




(d) Earning of Performance Units/Shares. After the applicable Performance Period
has ended, the holder of Performance Units/Shares will be entitled to receive a
payout of the number of Performance Units/Shares earned by the Participant over
the Performance Period, to be determined as a function of the extent to which
the corresponding performance objectives or other vesting provisions have been
achieved. After the grant of a Performance Unit/Share, the Committee, in its
sole discretion, may reduce or waive any performance objectives or other vesting
provisions for such Performance Unit/Share.
(e) Form and Timing of Payment of Performance Units/Shares. Payment of earned
Performance Units/Shares will be made as soon as practicable after the
expiration of the applicable Performance Period. The Committee, in its sole
discretion, may pay earned Performance Units/Shares in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the value of the
earned Performance Units/Shares at the close of the applicable Performance
Period) or in a combination thereof, taking into consideration any applicable
withholding taxes which may be due as a result of the Award.
(f) Cancellation of Performance Units/Shares. On the date set forth in the Award
Agreement, all unearned or unvested Performance Units/Shares will be forfeited
to the Company, and again will be available for grant under the Plan.
10. Terms and Conditions of Any Performance-Based Award.
(a) Purpose. The purpose of this Section 10 is to provide the Committee the
ability to qualify Awards (other than Options and SARs) that are granted
pursuant to the Plan as qualified performance-based compensation under
Section 162(m) of the Code. If the Committee, in its discretion, decides to
grant a Performance-Based Award subject to Performance Goals to a Employee who
would be considered a “covered employee” within the meaning of Section 162(m) of
the Code (hereinafter a “Covered Employee”), the provisions of this Section 10
will control over any contrary provision in the Plan; provided, however, that
the Committee may in its discretion grant Awards to such Covered Employees that
are based on Performance Goals or other specific criteria or goals but that do
not satisfy the requirements of this Section 10.
(b) Applicability. This Section 10 will apply to those Covered Employees which
are selected by the Committee to receive any Award subject to Performance Goals.
The designation of a Covered Employee as being subject to Section 162(m) of the
Code will not in any manner entitle the Covered Employee to receive an Award
under the Plan. Moreover, designation of a Covered Employee subject to
Section 162(m) of the Code for a particular Performance Period will not require
designation of such Covered Employee in any subsequent Performance Period and
designation of one Covered Employee will not require designation of any other
Covered Employee in such period or in any other period.
(c) Procedures with Respect to Performance-Based Awards. To the extent necessary
to comply with the performance-based compensation requirements of Section 162(m)
of the Code, with respect to any Award granted subject to Performance Goals, no
later than the Determination Date, the Committee will, in writing, (a) designate
one or more Participants who are Covered Employees, (b) select the Performance
Goals applicable to the Performance Period, (c) establish the Performance Goals,
and amounts or methods of computation of such Awards, as applicable, which may
be earned for such Performance Period, and (d) specify the relationship between
Performance Goals and the amounts or methods of computation of such Awards, as
applicable, to be earned by each Covered Employee for such Performance Period.
Following the completion of each Performance Period, the Committee will certify
in writing whether the applicable Performance Goals have been achieved for such
Performance Period. In determining the amounts earned by a Covered Employee, the
Committee will have the right to reduce or eliminate (but not to increase) the
amount payable at a given level of performance to take into account additional
factors that the Committee may deem relevant to the assessment of individual or
corporate performance for the Performance Period.
(d) Payment of Performance Based Awards. Unless otherwise provided in the
applicable Award Agreement, a Covered Employee must be employed by the Company
or a Related Entity on the day a Performance-Based Award for such Performance
Period is paid to the Covered Employee. Furthermore, a Covered Employee will be
eligible to receive payment pursuant to a Performance-Based Award for a
Performance Period only if the Performance Goals for such period are achieved,
unless otherwise permitted by Section 162(m) of the Code and determined by the
Committee.

-12-
6212638.6



--------------------------------------------------------------------------------




(e) Additional Limitations. Notwithstanding any other provision of the Plan, any
Award which is granted to a Covered Employee and is intended to constitute
qualified performance based compensation under Section 162(m) of the Code will
be subject to any additional limitations set forth in the Code (including any
amendment to Section 162(m)) or any regulations and ruling issued thereunder
that are requirements for qualification as qualified performance-based
compensation as described in Section 162(m) of the Code, and the Plan will be
deemed amended to the extent necessary to conform to such requirements.
11. Transferability of Awards. Unless determined otherwise by the Committee, an
Award may not be sold, pledged, assigned, hypothecated, transferred, or disposed
of in any manner other than by will or by the laws of descent or distribution
and may be exercised, during the lifetime of the Participant, only by the
Participant. If the Committee makes an Award transferable, such Award will
contain such additional terms and conditions as the Committee deems appropriate.
12. Adjustments Upon Changes in Capitalization, Dissolution, Merger or Asset
Sale.
(a) Changes in Capitalization. Subject to any required action by the
shareholders of the Company, the number and class of Shares that may be
delivered under the Plan and/or the number, class, and price of Shares covered
by each outstanding Award, and the numerical Share limits set forth in
Sections 3, 6, 7, 8 and 9 shall be proportionately adjusted for any increase or
decrease in the number of issued shares of Common Stock resulting from a stock
split, reverse stock split, stock dividend, combination or reclassification of
the Common Stock, or any other increase or decrease in the number of issued
shares of Common Stock effected without receipt of consideration by the Company;
provided, however, that conversion of any convertible securities of the Company
shall not be deemed to have been “effected without receipt of consideration.”
Such adjustment shall be made by the Board, whose determination in that respect
shall be final, binding and conclusive. Except as expressly provided herein, no
issuance by the Company of shares of stock of any class, or securities
convertible into shares of stock of any class, shall affect, and no adjustment
by reason thereof shall be made with respect to, the number or price of shares
of Common Stock subject to an Award.
(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Committee shall notify each Participant as soon
as practicable prior to the effective date of such proposed transaction. The
Committee in its discretion may provide for a Participant to have the right to
exercise his or her Award until ten (10) days prior to such transaction as to
all of the Optioned Stock covered thereby, including Shares as to which the
Award would not otherwise be exercisable. In addition, the Committee may provide
that any Company repurchase option applicable to any Shares purchased upon
exercise of an Award shall lapse as to all such Shares, provided the proposed
dissolution or liquidation takes place at the time and in the manner
contemplated. To the extent it has not been previously exercised, an Award will
terminate immediately prior to the consummation of such proposed action.
(c) Merger or Asset Sale.
(i) General. In the event of a merger of the Company with or into another
corporation, or the sale of substantially all of the assets of the Company (a
“Merger”), each outstanding Award shall be assumed or an equivalent award
substituted by the successor corporation or a Parent or Subsidiary of the
successor corporation (the “Successor Corporation”). In the event that the
Successor Corporation refuses to assume or substitute for the Award, the
Participant shall fully vest in and have the right to exercise his or her Option
or Stock Appreciation Right as to all of the Optioned Stock, including Shares as
to which it would not otherwise be vested or exercisable, all restrictions on
Restricted Stock and Restricted Stock Units will lapse, and, with respect to
Performance Shares and/or Units, all performance goals or other vesting criteria
will be deemed achieved at target levels and all other terms and conditions met.
If an Option or Stock Appreciation Right becomes fully vested and exercisable in
lieu of assumption or substitution in the event of a Merger, the Committee shall
notify the Participant in writing or electronically that such Award shall be
fully vested and exercisable for a period of fifteen (15) days from the date of
such notice, and the Award shall terminate upon the expiration of such period.
For the purposes of this paragraph, the Award shall be considered assumed if,
following the Merger, the award confers the right to purchase or receive, for
each Share subject to the Award immediately prior to the Merger, the
consideration (whether stock, cash, or other securities or property) or, in the
case of a Stock Appreciation Right, upon the exercise of which the Committee
determines to pay cash or a Performance Share and/or Unit which the Committee
can determine to pay in cash, the fair market value of the consideration
received in the Merger by holders of Common Stock for each Share held on the
effective

-13-
6212638.6



--------------------------------------------------------------------------------




date of the transaction (and if holders were offered a choice of consideration,
the type of consideration chosen by the holders of a majority of the outstanding
Shares); provided, however, that if such consideration received in the Merger is
not solely common stock of the Successor Corporation or its Parent, the
Committee may, with the consent of the Successor Corporation, provide for the
consideration to be received upon the exercise of an Option or Stock
Appreciation Right or upon the payout of a Performance Share and/or Unit, for
each Share subject to an Award (or in the case of Performance Units, the number
of implied Shares determined by dividing the value of the Performance Units by
the per share consideration received by holders of Common Stock in the Merger),
to be solely common stock of the Successor Corporation or its Parent equal in
fair market value to the per share consideration received by holders of Common
Stock in the Merger.
Notwithstanding anything in this Section 12(c) to the contrary, an Award that
vests, is earned or paid-out upon the satisfaction of one or more performance
goals will not be considered assumed if the Company or its successor modifies
any of such performance goals without the Participant’s consent; provided,
however, a modification to such performance goals only to reflect the successor
corporation’s corporate structure post-merger or post-sale of assets will not be
deemed to invalidate an otherwise valid Award assumption.
(ii) Employee Options Following Assumption or Substitution. Following an
assumption or substitution in connection with a Merger as described in
Section 12(c)(i) above, and in the event that upon the Merger the stockholders
of the Company immediately prior to the Merger hold less than 50% of the
outstanding voting equity securities of the Successor Corporation following the
Merger (a “Change of Control Merger”), if a Participant’s status as an Employee
of the Successor Corporation is terminated by the Successor Corporation as a
result of an Involuntary Termination (as defined below) within twelve months
following the Change of Control Merger, the Participant shall fully vest in and
have the right to exercise Participant’s Option as to all of the Optioned Stock,
including Shares as to which Participant would not otherwise be vested or
exercisable. Thereafter, the Option shall remain exercisable in accordance with
its terms as determined by the Committee.
(1) For purposes of this section, any of the following events shall constitute
an “Involuntary Termination”: (i) without the Participant’s express written
consent, a significant reduction of the Participant’s duties, authority or
responsibilities, relative to the Participant’s duties, authority or
responsibilities as in effect immediately prior to the Change of Control Merger;
(ii) without the Participant’s express written consent, a substantial reduction,
without good business reasons, of the facilities and perquisites (including
office space and location) available to the Participant immediately prior to the
Change of Control Merger; (iii) a reduction in the base salary of the
Participant as in effect immediately prior to the Change of Control Merger;
(iv) a material reduction in the kind or level of employee benefits, including
bonuses, to which the Participant was entitled immediately prior to the Change
of Control Merger with the result that the Participant’s overall benefits
package is significantly reduced; (v) the relocation of the Participant to a
facility or a location more than thirty (30) miles from the Participant’s then
present location, without the Participant’s express written consent; or (vi) any
purported termination of the Participant which is not effected for Disability or
for Cause (as defined below), or any purported termination for which the grounds
relied upon are not valid.
(2) For purposes of this section, “Cause” shall mean (i) any act of personal
dishonesty taken by the Participant in connection with his responsibilities as a
Service Provider and intended to result in substantial personal enrichment of
the Participant, (ii) Participant’s conviction of a felony, (iii) a willful act
by the Participant which constitutes gross misconduct and which is injurious to
the Successor Corporation, and (iv) following delivery to the Participant of a
written demand for performance from the Successor Corporation which describes
the basis for the Successor Corporation’s belief that the Participant has not
substantially performed his duties, continued violations by the Participant of
the Participant’s obligations to the Successor Corporation which are
demonstrably willful and deliberate on the Participant’s part.
(iii) Director Options Following Assumption or Substitution. Following an
assumption or substitution in connection with a Change of Control Merger, if a
Participant’s status as a director of the

-14-
6212638.6



--------------------------------------------------------------------------------




Successor Corporation terminates other than upon a voluntary resignation by the
Participant, the Participant shall fully vest in and have the right to exercise
Participant’s Option as to all of the Optioned Stock, including Shares as to
which Participant would not otherwise be vested or exercisable. Thereafter, the
Option shall remain exercisable in accordance with its terms as determined by
the Committee.
13. Outside Director Award Limitation. On and after May 21, 2013, no Outside
Director may be granted, in any Fiscal Year, Awards covering more than 50,000
Shares.
14. Tax Withholding.
(a) Withholding Requirements. Prior to the delivery of any Shares or cash
pursuant to an Award (or exercise thereof), the Company will have the power and
the right to deduct or withhold, or require a Participant to remit to the
Company, an amount sufficient to satisfy federal, state, local, foreign or other
taxes (including the Participant’s FICA obligation) required to be withheld with
respect to such Award (or exercise thereof).
(b) Withholding Arrangements. The Committee, in its sole discretion and pursuant
to such procedures as it may specify from time to time, may permit a Participant
to satisfy such tax withholding obligation, in whole or in part by (a) paying
cash, (b) electing to have the Company withhold otherwise deliverable cash or
Shares having a Fair Market Value equal to the amount required to be withheld,
or (c) delivering to the Company already-owned Shares having a Fair Market Value
equal to the amount required to be withheld. The amount of the withholding
requirement will be deemed to include any amount which the Committee agrees may
be withheld at the time the election is made, not to exceed the amount
determined by using the maximum federal, state or local marginal income tax
rates applicable to the Participant with respect to the Award on the date that
the amount of tax to be withheld is to be determined. The Fair Market Value of
the Shares to be withheld or delivered will be determined as of the date that
the taxes are required to be withheld.
15. No Effect on Employment or Service. Neither the Plan nor any Award will
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider with the Company, nor will they interfere in
any way with the Participant’s right or the Company’s right to terminate such
relationship at any time, with or without cause, to the extent permitted by
Applicable Laws.
16. Date of Grant. The date of grant of an Award shall be, for all purposes, the
date on which the Committee makes the determination granting such Award, or such
other later date as is determined by the Committee. Notice of the determination
shall be provided to each Participant within a reasonable time after the date of
such grant.
17. Term of Plan. Subject to Section 23 of the Plan, the Plan, as amended and
restated on April 3, 2013, shall become effective upon its adoption by the
Board. It shall continue in effect for a term of ten (10) years from such date,
unless terminated earlier under Section 18 of the Plan.
18. Amendment and Termination of the Plan.
(a) Amendment and Termination. The Board may at any time amend, alter, suspend
or terminate the Plan.
(b) Stockholder Approval. The Company shall obtain shareholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.
(c) Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan shall impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Committee, which
agreement must be in writing and signed by the Participant and the Company.
Termination of the Plan shall not affect the Committee’s ability to exercise the
powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination.

-15-
6212638.6



--------------------------------------------------------------------------------




19. Conditions Upon Issuance of Shares.
(a) Legal Compliance. Shares shall not be issued pursuant to the exercise of an
Award unless the exercise of such Award and the issuance and delivery of such
Shares shall comply with Applicable Laws and shall be further subject to the
approval of counsel for the Company with respect to such compliance.
(b) Investment Representations. As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.
20. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, shall relieve the Company of any liability in respect
of the failure to issue or sell such Shares as to which such requisite authority
shall not have been obtained.
21. Reservation of Shares. The Company, during the term of this Plan, will at
all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan.
22. Forfeiture Events. The Committee may specify in an Award Agreement that the
Participant’s rights, payments, and benefits with respect to an Award shall be
subject to reduction, cancellation, forfeiture, or recoupment upon the
occurrence of certain specified events, in addition to any otherwise applicable
vesting or performance conditions of an Award. Such events may include, but
shall not be limited to, fraud, breach of a fiduciary duty, restatement of
financial statements as a result of fraud or willful errors or omissions,
termination of employment for cause, violation of material Company and/or
Subsidiary policies, breach of non-competition, confidentiality, or other
restrictive covenants that may apply to the Participant, or other conduct by the
Participant that is detrimental to the business or reputation of the Company
and/or its Subsidiaries. The Committee may also require the application of this
Section 22 with respect to any Award previously granted to a Participant even
without any specified terms being included in any applicable Award Agreement to
the extent required under Applicable Laws.
23. Stockholder Approval. The Plan shall be subject to approval by the
shareholders of the Company within twelve (12) months after the date the Plan is
adopted. Such shareholder approval shall be obtained in the manner and to the
degree required under Applicable Laws.

-16-
6212638.6

